El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
Se trata de una solicitud de injunction sobre remoción de estorbos y daños y perjuicios. El peticionario apelante alegó en su demanda que tiene licencia de pescador exten-dida por el Departamento de Agricultura y Comercio, de fecha de 3 de septiembre de 1940, y mediante la cual tiene establecidos en el caño de Marín Peña sus corrales de pesca, los cuales explota; que por dichos corrales de pesca, su li-cencia de pescador y de embarcación, así como por sus arte-factos de pesca, paga derechos a El Pueblo de Puerto Rico; que el negocio de pesca le producía alrededor de $500 men-suales de ganancia, pero que en los últimos tres años co-menzó a decaer la pesca en tal forma que ya para el último año había sido reducida un 97 por ciento; que tal decaimiento se debía a que los requeridos, las corporaciones Bacardí Corporation of America y Borinquen Associates, Inc.J1) con sus destilerías de ron lanzaban sus desperdicios industriales a tra-vés del alcantarillado del Barrio Capetillo, de Bío Piedras, hasta el Caño de Martín Peña, ocasionando allí la mortan-dad de los peces; que este negocio constituía su único me-dio de subsistencia y por todo ello solicitó la expedición de *732mi auto de injunction dirigido contra la querellada apelada para que se abstuviese de seguir lanzando los desperdicios industriales por el mencionado alcantarillado y que asimismo se le condenara a pagar los daños causados hasta la fecha de la demanda montantes a $12,000, todo ello de acuerdo con el artículo 277 del Código de Enjuiciamiento Civil de Puerto Rico.
Contestó la demandada negando los hechos esenciales' de la demanda y, como defensas especiales alegó, entre otras, que no posee, controla o domina en forma alguna, directa o indirectamente el sistema de alcantarillado aquí aludido, sino que .éste es poseído y controlado por el Municipio de Río Pie-dras en su capacidad gubernativa; que de acuerdo con los términos del artículo 1802 del Código Civil de Puerto Rico, ed. de 1930, está prescrita cualquier reclamación de daños y perjuicios, por hechos ocurridos antes de un año de la radi-cación de la solicitud en este caso, o sea, antes del 2 de ju-nio de 1943; y que la demanda no aduce hechos constituti-vos de una causa de acción.
La corte a quo declaró sin lugar la demanda, tanto en cuanto a la solicitud de injunction como en cuanto a la re-clamación de daños y perjuicios, fundándose en el hecho de que el demandante no demostró que poseía suficiente derecho a mantener el negocio de pesca comercial, porque no cumplió con lo dispuesto en la Ley de Pesca de Puerto Rico, Ley núm. 83 de 1936 (pág. 439), según fué enmendada por la Ley núm. 82 de 1943 (pág. 187). La cuestión a resolver se cir-cunscribe a determinar si el demandante apelante tenía su-ficiente derecho a mantener su negocio de pesca.
La Ley núm. 83 de 1936, según fué enmendada por la núm. 82 de 1943, Leyes de Puerto Rico, dispone que:
“Artículo 6. — Registro de Pescadores, Embarcaciones y Apara-tos de Pesca. — Ninguna persona podrá dedicarse a la pesca, ni nin-guna embarcación, ni ningún aparato de pesca podrá ser dedicado a la pesca en Puerto Rico, si previamente no se hubiere inscrito en el registro que al efecto, y de acuerdo con las reglas que dicte el *733Comisionado de Agricultura y Comercio, se llevará en las capitanías de cada puerto o en cualquier otra oficina designada por el Comi-sionado de Agricultura y Comercio; Disponiéndose, que antes de verificarse la inscripción en el registro antedicho, en cuanto a las personas o embarcaciones dedicadas a la pesca, deberá obtenerse la correspondiente licencia mediante solicitud hecha por escrito al Ca-pitán de Puerto del distrito correspondiente o a cualquier otra persona debidamente autorizada por el Comisionado de Agricultura y Comercio.” (Bastardillas nuestras.)
“Artículo 11. — Validez de las Licencias. — Todas las licencias que en esta Ley se mencionan serán válidas por un año y empezarán a regir el primero de julio de cada año y vencerán el 30 de junio del siguiente año debiendo renovarse anualmente mediante el pago de los derechos correspondientes.”
Para poder dedicarse a la pesca comercial en Puerto Rico la ley arriba mencionada prescribe que la persona intere-sada deberá obtener una licencia mediante el pago de los de-rechos enumerados en dicha ley y obtener, además, licen-cias para usar embarcaciones o artefactos de pesca. Todas ellas son distintas y cada una autoriza a dedicarse a la pesca comercial mediante métodos diferentes. Por ejemplo, para usar una embarcación, hay que obtener una licencia, pero si se desea explotar el negocio de pesca mediante el uso de un corral, hay que obtener otra licencia distinta a aquélla ob-tenida para pescar con una embarcación.
En este caso el demandante ofreció y fueron admitidas en evidencia varias licencias expedidas por el Comisionado de Agricultura y Comercio, las que mencionamos a continua-ción:
1. Tres documentos titulados “Licencia de Pescador”, autorizando al demandante a pescar con fines comerciales en aguas de Puerto Rico durante los años fiscales 1940-41, 1943-44, 1944-45.
2. Dos documentos titulados “Licencia de Embarcación” autorizando al demandante a usar una embarcación de re-mos para pescar con fines comerciales durante los años fis-cales 1940-41,' 1943-44, 1944-45.
*7343.*Un documento titulado “Licencia de Artefactos de Pesca”, certificando que el demandante es dueño de un corral de pesca y que lia cumplido con los requisitos de ley y autorizándole a explotar el negocio de la pesca con fines co-merciales en aguas de Puerto Rico con diclio artefacto du-rante el año fiscal 1940-41.
4. Ofreció, además, en evidencia una carta del Comisio-nado de Agricultura y Comercio, con fecha 13 de febrero de 1935, concediéndole un permiso para la construcción de un corral destinado a la pesca en el Canal de Martín Peña. Claramente surge, que el demandante apelante no tenía de-recho alguno a operar el corral de pesca en el caño de Mar-tín Peña después del año 1941 porque la licencia que para ese efecto obtuvo expiró en dicho año. Como hemos visto, y así lo dispone la Ley núm. 82, supra, dicha licencia era vá-lida por un año solamente. Esta fué expedida en 1940 y por consecuencia y así aparece en- la propia licencia que ex-piró en junio 30, 1941. Si el demandante continuó explo-tando al mencionado corral lo estaba haciendo, ilegalmente, después de dicho año y no tenía derecho para solicitar un injunction. A este respecto en 32 C. J., pág. 83, see. 67 se dice que:
“Una corte de equidad no expedirá un injunction el efecto del cual sería en ayuda de una actuación cuya realización sería ilegal o criminal.
En la solicitud se alega que los daños causados al deman-dante ocurrieron durante los últimos tres años anteriores a la fecha de su radicación. Esta fué hecha en 2 de junio de 1944, así es que los años a que se refiere el demandante son aquéllos comprendidos entre el 1941 y el 1944. Y ya hemos resuelto que durante este período, el demandante no tenía derecho alguno porque la licencia expedida para operar ar-tefactos de pesca, o sea, el corral, había expirado en 1941. Las licencias que para pescar y usar 'embarcaciones tenía el demandante en la fecha en que se le ocasionaron los daños, *735no daban derecho de propiedad alguno al demandante que pudiera ser protegido mediante un injunction como el aquí solicitado. La licencia para establecer un corral de pesca en un sitio determinado, como lo es el Caño de Martín Peña, de haber estado vigente en las fechas que se alegan en la solicitud de injunction, hubiera sido suficiente para justifi-car la expedición del auto. Por lo tanto, no habiéndose de-mostrado la existencia de un derecho- para solicitar .su pro-tección mediante injunction, procede confirmar la sentencia apelada.

(1) El oaso continuó y está apelado sólo en cuanto a la primera, o sea, la Bacardí Corporation of Amerifca.